DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Status of the Claims
With this office action, currently claims 1-10 and 12-19 are pending and the following list summarizes their status:
Claims 1-9 and 12-19 have been amended
Claim 11 has been cancelled
Claims 1-10 and 12-19 are rejected under 35 U.S.C. § 103
Claim Objections
Claim 2 is objected to because of the following informalities: the claim is omitting the word “hold” after the word rigidly because it kept the strikethrough meant for the previous word. The claim will be interpreted to mean the word “hold” as it reads in similar claim 15.  Appropriate correction is required.
Response to Arguments Regarding Claim Interpretations
Applicant’s arguments, see page 6, filed 01/19/2021, with respect to the interpretations of limitations in claims 1, 2, 14 and 15 have been fully considered and are persuasive because the amended claim language does not require interpretation.  Therefore, these interpretations have been withdrawn. 
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see pages 6 and 7, filed 01/19/2021, with respect to the claim rejections for written description and indefiniteness have been fully considered and are persuasive because the amended claim language resolves the issues.  
Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see page 7, filed 01/19/2021, with respect to the non-statutory subject matter rejections of claims 2 and 15 have been fully considered and are persuasive because the amended claim language resolves the issue addressed.  Therefore, these rejections have been withdrawn. 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. (US 6673026 B2 - previously cited) in view of Rajkowski (US 20140266812 A1 - previously cited) and Chibante (US 20120073388 A1).
Regarding claims 1, 7, 14, and 19, Pozos et al. discloses a system for hand rehabilitation comprising: an enclosure comprising a top surface (fig. 4; housing/case 15 and all components at that level including key 41) and a bottom surface opposite the top surface (col 5 lines 58-62 and fig. 3A; the figure shows a lip between the top surface and bottom surface of the housing); a finger retention support (or an input device as recited in claim 14) arranged on the top surface, sized to accommodate at least a fingertip (fig. 4 element 43; puck), and arranged to allow a finger to exert directional movement (col 6 lines 24-31; finger force applied by a person’s finger is directional movement when sensed by a force sensor); and a first multidirectional force sensor (col 6 lines 24-35 and fig. 4 element 40, 41, 42, and 44; force sensor, cherry switch and structural components are multidirectional in that they move up and down to be depressed and released) housed within the enclosure that detects and converts the directional movement exerted by the finger to one or more electrical control signals (col 6 lines 31-34; the cherry switch transmits data to a data acquisition card).
	Pozos et al. discloses a finger retention support that is arranged to allow the finger to exert directional movement in one degree of freedom into and out of the plane of the top surface (col 6 lines 24-35; up and down movement is one degree of freedom which moves into and out of the casing) which is used to evaluate fatigue of a finger as it moves (Abstract). However, Pozos et al. does not explicitly disclose the finger retention support being arranged to allow a finger to exert directional movement in three degrees of freedom wherein the three degrees of freedom comprise two degrees of freedom in a plane of the top surface. Rajkowski teaches an apparatus for inputting information into a computer based on finger movement with strain sensors (or strain gauge as recited in claims 7 and 19) that can detect the stretch of an actuator in any direction including two degrees of freedom in a plane on the top surface ([104], fig. 8, and annotated fig. 8 below; stretch toward the sides is one direction and stretch toward the front/back is another direction, i.e. first and second degrees of freedom) as well as the compression of an actuator causing movement orthogonal to and including into and out of the plane of the top surface ([104] stretch/compression is a movement in the upward/downward direction, i.e. a third degree of freedom). According to Rajkowski, this enables the sensor to be disposed in any position where stretch or compression of the material forming the actuator will occur in response to the glancing touch ([104]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Pozos et al. to include a finger retention support that detects movement in three degrees of freedom through strain as taught by Rajkowski to yield the predictable result of 
    PNG
    media_image1.png
    151
    360
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Fig. 8)]as it moves in any direction.
Pozos et al. is also silent on the finger retention support (or the input device as recited in claim 14) comprising an elastic silicon cup or a pneumatic powered suction cup bonded onto the top surface. Chibante teaches a force sensing device that uses elastomer, including silicone ([0033]), to provide a cover for keyboards (which includes individual keys) where a force sensing device is desired for finger touch input ([0071]), the elastomer material being advantageous because it is capable of extreme flexibility ([0032]). Chibante also teaches that the elastomer can be molded for grips or complex curved surfaces (which includes cups) ([0071]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Pozos et al. and Rajkowski to include an elastic silicon cup covering the puck (i.e. key) as taught by Chibante as a combination of known prior art elements in the same field of finger force sensing devices to yield the predictable result of providing an elastic surface with the distinct advantage of providing extreme flexibility for finger force sensing.
Regarding claims 2 and 15, Pozos et al. discloses a system further comprising: a wrist support (col 6 line 7 and fig. 3A; the wrist strap is explained in the text and shown in the figure, however, the figure omits the numerical marker 38) attached to the top surface configured to rigidly holds a wrist in position with respect to the top surface (col 6 lines 5-14; person’s right hand is held down in a substantially rigid position) and a processor in electrical communication with the first multidirectional  (col 7 lines 11-26 and fig. 5; the processing unit has a microprocessor for processing the data, which means it is in electrical communication with the sensors that acquire data).
Regarding claims 3 and 16, Pozos et al. discloses a system further comprising: a printed circuit board (PCB) housed within the enclosure, wherein the first multidirectional force sensor is directly mounted on the PCB (or the top surface of the PCB as recited in claim 16) (fig. 4 shows the force sensor component 44 directly on PC Board 45).
Regarding claims 4 and 17, Pozos et al. discloses a system further comprising a second multidirectional force sensor, a third multidirectional force sensor, and a fourth multidirectional force sensor mounted directly on the PCB (or the top surface of the PCB as recited in claim 17) (col 6 lines 15-26; figs 3A and 3B show that there are 7 buttons mounted on the device and fig. 4 shows how they are mounted directly on the PC Board).
Regarding claim 5, Pozos et al. discloses a system wherein the first multidirectional force sensor, the second multidirectional force sensor, the third multidirectional force sensor, and the fourth multidirectional force sensor are mounted on a top surface of the PCB (col 6 lines 15-26; figs 3A and 3B show that there are 7 buttons mounted on the device and fig. 4 shows how they are mounted on the PC Board).
Regarding claims 6 and 18, Pozos et al. discloses a system wherein the first multidirectional force sensor, the second multidirectional force sensor, the third multidirectional force sensor, and the fourth multidirectional force sensor are mounted on a top surface of the PCB. However, Pozos et al. is silent on further comprising a fifth multidirectional force sensor, a sixth multidirectional force sensor, a seventh multidirectional force sensor, and an eighth multidirectional force sensor mounted directly on a bottom surface. Rajkowski teaches an apparatus for inputting information into a computer based on (see annotated fig. 4 below). As shown in fig. 5 of Rajkowski, a single actuator placed at the bottom would not necessarily be able to detect motion should a finger be placed solely at the top and the same logic can be applied if a finger were placed solely at the bottom of a key, so the addition of a sensor at both locations increases the sensitivity regardless of finger placement. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the first through fourth sensors in the system of Pozos et al. to include another sensor located at a bottom surface opposite a sensor at a top surface as taught by Rajkowski as a simple combination of known prior art elements to yield the predictable result of detecting finger movement forces regardless of the location of the finger on the each key.

    PNG
    media_image3.png
    380
    498
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Fig. 4)]
Regarding claim 8, Pozos et al. discloses a system further comprising a display that displays the feedback (col 7 lines 20-26 and fig. 5; the data is represented through data display 90).
(col 7 lines 20-26; the acquired data that the processor processes is acquired from finger movements because finger forces applied by a person’s finger is directional movement).
Regarding claim 10, Pozos et al. discloses a system wherein the feedback comprises an interactive video or video game (col 3 lines 56-59; the motion is associated with the person playing a computer game).
Regarding claim 12, Pozos et al. discloses a system further comprising additional finger retention supports for each additional finger (col 6 lines 15-26; figs 3A and 3B show that there are 7 buttons using the same puck configuration established in fig. 4) not including the finger.
Regarding claim 13, Pozos et al. in view of Rajkowski and Chibante, as applied to claim 1, discloses a system wherein the first multidirectional force sensor detects bi-directional forces exerted by the finger on the finger retention support in multiple degrees of freedom (Rajkowski [104] and fig. 8; stretch toward the side is one direction and stretch toward the front is another direction, i.e bidirectional with first and second degrees of freedom).
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 7-9, filed 01/19/2021, with respect to the prior art rejections of the claims have been fully considered but are not persuasive.
Regarding Applicant’s arguments in the fourth paragraph of page 8 that Rajkowski does not teach or suggest detection of movement out of the surface of the device, the Examiner disagrees. In the current office action the Examiner has provided a newly annotated figure 8 from Rajkowski that shows how a plane across the top surface of the device can be drawn where compression of the strain sensor would cause movement to be detected going into the plane and stretch of the strain sensor would cause detection of movement going out of the plane. This meets the newly amended claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.S./Examiner, Art Unit 3791   

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791